Title: To Thomas Jefferson from the Committee of Congress at Headquarters, 23 July 1780
From: Committee of the Continental Congress
To: Jefferson, Thomas



Sir
In Com[mitte]e of Congress Preakness July 23d 1780

We were honored with Your Excellency’s favor of the 2d Instant on the 21st.
The cantonments of the Army In this quarter added to the Extreme badness of the Crops last season has so totally exhausted the Country of grain for forrage that the army is in great distress on this Account. The transportation of the necessary stores delayed, and every Embarrasment Increased. We have therefore to Intreat that the moment the Impediments to the transportation from Your State to the head of Elk are removed, your Excellency will please to direct the proper Officers to lose no time in Expediting to the army as much grain as can possibly be spared together with the bacon, and any other provisions which you may have as a surplus of what is necessary for the Southern Army.
Whether all or any of the five thousand troops raising by your state will be ordered hence, will probably depend on the State in which our affairs may be to the Southward in the Course of next month. The Commander In chief will advise you on that subject.
We have the honor to be with Great respect Your Excellency’s Most Obedient & most Huml servts,

Ph: Schuyler Jno. Mathews N. Peabody

